Citation Nr: 1203106	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision that, in pertinent part, denied service connection for hypertension.  The Veteran timely appealed.

In May 2009, the Veteran testified during a video conference hearing before the undersigned.  In October 2009, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
                
In August 2011, the RO granted service connection for coronary artery disease, status-post myocardial infarction and coronary artery bypass graft; and assigned an initial 30 percent evaluation, effective April 16, 2007.  The RO also granted a total disability rating based on individual unemployability.  As the record, to date, reflects no disagreement with either the initial rating or the effective dates assigned, it appears that the RO's grants have resolved these matter, and they are no longer before the Board.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that hypertension was present during active service or within the first post-service year, or is otherwise related to service or to a service-connected disability.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service or by a service-connected disability, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Records reflect that the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element by telephone in December 2007, and by letter in October 2009.  Through these contacts, VA served to provide notice of the information and evidence needed to substantiate the claim.

VA notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the October 2009 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination and addendum in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

There is no competent evidence of hypertension in service or within the first post-service year.

The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus.

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA treatment records, dated in April 2004, indicate that the Veteran had a known history of hypertension for over 20-to-25 years.

Private treatment records show that the Veteran's blood pressure was elevated a bit in November 2004, and was not well controlled in March 2005.

During an October 2007 VA examination, the Veteran reported that his hypertension started in 1984.  His medical history at that time reflects that diabetes mellitus had been diagnosed at age 55, and that the Veteran already had coronary arterial disease with bypass surgery in 1992.  Following examination, the examiner opined that the Veteran's hypertension was not at least as likely as not related to his diabetes mellitus.  In support of the opinion, the examiner reasoned that the Veteran's hypertension started approximately twenty years prior to the development of diabetes mellitus.

Following the Board's October 2009 remand, the Veteran underwent a VA examination in November 2009 for purposes of determining whether the Veteran's hypertension was aggravated by his diabetes mellitus.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner opined that the Veteran's hypertension was not a complication of diabetes mellitus, and was not worsened or increased by diabetes mellitus.

In an October 2011 addendum, another VA physician reviewed the November 2009 examination report and also opined that it was less likely as not that the Veteran's essential hypertension was aggravated by his service-connected diabetes mellitus.  In support of the opinion, the VA physician reasoned that the Veteran's diabetes mellitus had been very stable on minimal oral medications; and that, most likely, the Veteran's hypertension had been exacerbated by his continued obesity with a weight of 285 pounds, and by his advancing age and recent sedentary activity level.

The Board finds the October 2011 addendum to be persuasive in finding that the Veteran's hypertension was more likely exacerbated by his weight and sedentary life style, rather than from his stable diabetes mellitus.  The onset of the Veteran's diabetes mellitus was in the 1990's, nearly a decade after his diagnosis of hypertension.  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.

While the Veteran contends that his hypertension had worsened due to his diabetes mellitus, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying hypertension, or to identify that a disability such as hypertension is related to his service-connected diabetes.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for hypertension secondary to diabetes mellitus.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension secondary to diabetes mellitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


